DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 14, 15, 18, 19, 20, 22, 23, 28, 30, 34, 41, 42, 48, 49, 50, 53, 54, 55, 58, 59 and 61 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U. S. Pat. 2,155,853.
The figure and the discussion of this figure set forth w/in the text of this U. S. Pat. 2,155,853 describes a method and system for abating the emissions of at least sulfur dioxide and carbon dioxide out of an exhaust gas emitted from the combustion of coal in a utility boiler (please note at least pg. 1 col. 1 lns. 17-21 and also pg. 1 col. 2 lns. 13-18) by passing the exhaust gas through a spray scrubber tower (10) where it impinges an aqueous solution (which may be a sodium salt of carbonate or sulfite: please also note at least pg. 2 col. 1 lns. 50-60) which reacts w/ and removes the acidic contaminants out of the exhaust gas to produce a spent and loaded scrubbing solution (26) and a purified gas (14).  The spent and loaded scrubbing solution is then passed through a clarifier (28) for the removal of at least some of the solids out of this spent and loaded scrubbing solution to produce at least a partially clarified scrubbing solution (30).  One portion (40) of this partially clarified solution is fed into a separating chamber where the sulfur dioxide values are extracted from this partially clarified scrubbing solution, and the remaining portion of this at least partially clarified scrubbing solution is mixed w/ fresh reagent (66) and passed through a cooling chamber (70), which reduces the temperature of the resulting scrubbing solution.  The cooled scrubbing solution is then re-introduced back into the spray tower (10) for further purification of the exhaust gas.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claim(s) 1-7, 10, 12, 14-23, 26, 28, 30-35, 38, 40-42 48-55, 58, 59, and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Pat. 2,155,853.
Claims 1, 5, 6, 14, 15, 18, 19, 20, 22, 23, 28, 30, 34, 41, 42, 48, 49, 50, 53, 54, 55, 58, 59 and 61  are rejected as being obvious from the teachings provided in this U. S. Pat. 2,155,853 for the reasons set forth in the previous rejection: please note that anticipation is generally considered to be the epitome of prima facie obviousness. 
The difference between the Applicants’ claims and this U. S. Pat. 2,155,853 is that the Applicants’ dependent claims 2, 3, 4, 7, 10, 12, 16, 17, 31, 33, 35, 38, and 40 describe certain chemical and/or physical process parameters (such as concentrations, etc.) that do not appear to be explicitly recited ibn this U. S. Pat. 2,155,853, however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is “reasonably expected” that at least an obvious variation of the same process and system for abating the emissions of the same pollutants present in the same exhaust by using the same reagents in the same scrubbing tower to the same degree/extent would inevitably operate w/ at least an obvious variation of the same claimed chemical and/or physical process and/or system parameters (to include at least the concentrations, etc. mentioned in the Applicants’ dependent claims 2, 3, 4, 7, 10, 12, 16, 17, 31, 33, 35, 38, and 40) and such “reasonable expectations” are evidence of prima facie obviousness. 
The difference between the Applicants’ claims and this U. S. Pat. 2,155,853 is that the Applicants’ dependent claims 21 and 51 call for performing a flowrate of purging as a function of condensation rate and solution flowrate, however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is also “reasonably expected” that the purging flow rate would inevitably be a function of the flow rate of at least the solution flowrate, and such “reasonable expectations” are evidence of prima facie obviousness.
The difference between the Applicants’ claims and this U. S. Pat. 2,155,853 is that the Applicants’ dependent claim 26 calls for the presence of bicarbonate in the scrubbing solution (whereas pg. 2 col. 1 lns. 50-60 in this U. S. Pat. 2,155,853 alludes to the possible use of sodium carbonate), however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is also “reasonably expected” that some bicarbonate values would inevitably be generated in the scrubbing solution as the reagent also reacts w/ and removes at least the carbon dioxide out of the exhaust gas (as fairly suggested on pg. 1 col. 1 lns. 17-21 in this U. S. Pat. 2,155,853) and such “reasonable expectations” are also evidence of prima facie obviousness. 
The difference between the Applicants’ claims and this U. S. Pat. 2,155,853 is that at least the Applicants’ dependent claim 32 also calls for the presence of NOx in the exhaust gas, however it is submitted that this difference also would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is also “reasonably expected” that the same invention for removing at least the same CO2 and SO2 out of the same exhaust gas emitted from the same combustion source would inevitably contain the same claimed NOx contaminant (possibly as a consequence of using nitrogen-containing air as the source of the oxidant to support the combustion in the furnace), and such “reasonable expectations” are evidence of prima facie obviousness. 
The difference between the Applicants’ claims and this U. S. Pat. 2,155,853 is that the Applicants’ dependent claim 52 also calls for the use of a “level sensor” to detect a level of liquid, however it is submitted that this difference also would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because such us of “level sensors” is submitted to be a routine and conventional expedient in this wet flue gas desulfurization art and doing and/or providing what is routine and conventional is submitted to be evidence of prima facie obviousness. 

Allowable Subject Matter
The Applicants’ dependent claims 24, 25, 27, 56 and 57 have been allowed over the teachings provided in this U. S. Pat. 5,155,853 because the limitations described in these dependent claims 24, 25, 27, 56 and 57 are not taught or suggested in this U. S. Pat. 5,155,853.

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
US 2012/0042779 A1; CN 109 482 061 A; CN 109 432 998 A; CN 108 671 737 A; CN 106 268 216 A; CN 105 749 722 A; CN 105 617 851 A; WO 2014 057 652 A1; and DE 33 46 691 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736